                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR18-0283-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MADDAWALAABUU DADI,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to continue the
18   trial date in this matter (Dkt. No. 22). Defendant has filed a speedy trial waiver up to June 30,
19   2019. (Dkt. No. 22-1.) Having considered Defendant’s motion and speedy trial waiver, the Court
20   FINDS:
21          1.      Taking into account the exercise of due diligence, a failure to grant a continuance
22   would deny defense counsel reasonable time necessary for effective preparation due to counsel’s
23   need for more time to review the evidence, consider possible defenses, and gather evidence
24   material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
25          2.      Aspects of this case are unusual and complex due to the charged and uncharged
26   conduct, such that it is unreasonable to expect adequate preparation for pretrial proceedings or


     MINUTE ORDER
     CR18-0283-JCC
     PAGE - 1
 1   for the trial itself within the time limits established by this section, as set forth in 18 U.S.C. §

 2   3161(h)(7)(B)(ii);

 3           3.      Failure to grant a continuance would likely result in a miscarriage of justice, as set

 4   forth in 18 U.S.C. § 3161(h)(7)(B)(i);

 5           4.      The additional time requested is a reasonable period of delay, as Defendant has

 6   requested more time to prepare for trial, investigate the matter, gather evidence material to the

 7   defense, and consider possible defenses;

 8           5.      The ends of justice will be served by a continuance, and the ends of justice
 9   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18
10   U.S.C. § 3161(h)(7)(A); and
11           6.      The additional time requested between the current trial date of January 22, 2019
12   and June 3, 2019 is necessary to provide defense counsel reasonable time to prepare for trial,
13   considering counsel’s schedule and all of the facts set forth above.
14           For the foregoing reasons, Defendant’s motion to continue trial (Dkt. No. 22) is
15   GRANTED. It is therefore ORDERED that the trial date be CONTINUED from January 22,
16   2019 to June 3, 2019 at 9:30 a.m., and that the time between the date of this order and the new
17   trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
18   3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than April

19   26, 2019.

20           DATED this 18th day of January 2019.

21                                                             William M. McCool
                                                               Clerk of Court
22
                                                               s/Tomas Hernandez
23
                                                               Deputy Clerk
24

25

26


     MINUTE ORDER
     CR18-0283-JCC
     PAGE - 2
